IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: K.R.T., A MINOR                 : No. 936 MAL 2014
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF K.R.T.                     : Order of the Superior Court
                                       :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.